                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MICHAEL GOODRICH,                                                       CIVIL ACTION
             Plaintiff,

                  v.

TONELLI’S PIZZA PUB, and                                                NO. 17-5728
RANDA ENTERPRISES, INC.,
                Defendants.

DuBois, J.                                                                                        August 1, 2019

                                           MEMORANDUM

     I.      INTRODUCTION

          In this sex discrimination case, plaintiff Michael Goodrich alleges that defendants

terminated his employment as a bartender on the basis of his sex and replaced him with a female

bartender. The Complaint asserts sex discrimination claims under Title VII of the Civil Rights

Act of 1964 (“Title VII”), 42 U.S.C. §§ 2000(e) et seq., and the Pennsylvania Human Relations

Act (“PHRA”), 43 Pa. Cons. Stat. §§ 951 et seq. Presently before the Court is Defendants’

Motion for Summary Judgment. For the reasons that follow, defendants’ Motion is granted.

    II.      BACKGROUND

          Plaintiff was hired by defendant Tonelli’s Pizza Pub (“Tonelli’s”) in May 2012 to work

full-time as a bartender. See Defs. SOF ¶¶ 11–12. Tonelli’s is operated by defendant Randa

Enterprises, Inc.1 Defs. Mem. Mot. Summ. J. 1 n.1.

          At all times during his employment at Tonelli’s, plaintiff worked with between two and

five other “main” bartenders, a group that included men and women and full-time and part-time

employees. See Defs. SOF ¶¶ 13, 14. There was some turnover of the bartending staff during


1
 Defendants assert that “Tonelli’s Pizza Pub” is a fictitious name used by defendant Randa Enterprises, Inc., to
operate and is not a separate legal entity. Defs. Mem. Mot. Summ. J. 1 n.1.
plaintiff’s employment. For example, two part-time male bartenders left Tonelli’s during

plaintiff’s employment—Mike Rose left to get married and Jeff Clark left to move to Colorado.

See id. ¶ 15. According to plaintiff, a female bartender, Jena Marshall, took over some of

Clark’s shifts after his departure. See Defs. Mot. Summ. J., Ex. A, Pl. Dep. 43:16–19. Plaintiff

also testified that another male bartender was fired, and Tonelli’s hired a female bartender to take

his place. Id. at 42:14–43:13.

       By the end of his employment with Tonelli’s, plaintiff was one of two “primary

bartenders” who typically evenly split twelve of the fourteen weekly bartender shifts. See Defs.

SOF ¶ 16. The other “primary bartender” was Marshall. Id.

       Plaintiff was terminated on June 29, 2015. Defs. SOF ¶ 1; Pl. Opp. Defs. SOF ¶ 1. He

contends that he received a voicemail on that date from the Tonelli’s General Manager, Larry

Barksdale, stating that Tonelli’s was “going in a different direction.” Defs. SOF ¶ 84.

Defendants assert that plaintiff had to be sent home from work early on June 29, 2015, “because

of a bad attitude and difficulties with the staff,” culminating in an argument with Barksdale in

which plaintiff told Barksdale “to just fire him.” Id. ¶ 87. According to defendants, plaintiff’s

behavior on that date was “the last straw after many previous instances of rude behavior and poor

performance.” Id. ¶ 88. Plaintiff summarily denies these allegations and states that he was never

subject to “any written discipline” during his three years of employment. Pl. Opp. Defs. SOF

¶¶ 87–90.

       Plaintiff applied for unemployment benefits on the day of his termination. Defs. SOF ¶

1; Pl. Opp. Defs. SOF ¶ 1; Pl. Dep. 23:23–24:4. As the reason for his termination, plaintiff wrote

“insubordination.” Defs. SOF ¶ 1; Pl. Dep. 25:5–6. When asked about this description during

his deposition, plaintiff testified, “The only thing they would accept was insubordination. I had



                                                 2
nothing to put down. I had to put something down.” Pl. Dep. 25:5–7.

           Plaintiff testified that about one week after his termination, he received a text message

from Marshall, stating she had taken over plaintiff’s shifts.2 Defs. SOF ¶ 37. Plaintiff claims

that Marshall “replaced” him. See Pl. Mem. Opp. Defs. Mot. Summ. J. (“Pl. Mem. Opp.”) 6.

Defendants maintain that after plaintiff’s termination Dan Lineberger, a male, was trained to

become a bartender and eventually took over many of plaintiff’s shifts. See Defs. SOF ¶¶ 31, 60.

           Plaintiff filed a claim of sex discrimination with the U.S. Equal Employment Opportunity

Commission on August 5, 2015, based on the text from Marshall. See Pl. Dep. 53:10–25.

Plaintiff testified that thereafter, on two separate occasions when he was interviewing with

prospective employers—Nabrasa and Bar Louie—the interviewers told plaintiff that when they

contacted Tonelli’s for a reference for plaintiff, Tonelli’s told the interviewer “[t]hat they were

going with a new format and they didn’t want men behind the bar anymore.” See id. at 50:2–8.

Defendants deny that Tonelli’s had such a policy. Defs. SOF ¶ 24.

           Plaintiff filed the Complaint on December 21, 2017, asserting sex discrimination claims

under Title VII and the PHRA. On February 18, 2019, defendants filed the pending Motion for

Summary Judgment (Document No. 11). Plaintiff responded to the Motion on March 18, 2019

(Document No. 12) and filed exhibits associated with his response on March 19, 2019

(Document No. 13). Defendants’ Motion for Summary Judgment is thus ripe for decision.

III.            LEGAL STANDARD

           The Court will grant a motion for summary judgment if “the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a); see Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). A fact is

material when it “might affect the outcome of the suit under the governing law.” Anderson v.
2
    Plaintiff did not produce this text, because he did not “save” it. See Pl. Dep. 47:5–9.

                                                             3
Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute is genuine “if the evidence is such that

a reasonable jury could return a verdict for the nonmoving party.” Id.

       The Court’s role at the summary judgment stage “is not . . . to weigh the evidence and

determine the truth of the matter but to determine whether . . . there is sufficient evidence

favoring the nonmoving party for a jury to return a verdict for that party.” Id. at 249. However,

the existence of a “mere scintilla” of evidence in support of the nonmoving party is insufficient.

Id. In making this determination, “the court is required to examine the evidence of record in the

light most favorable to the party opposing summary judgment, and resolve all reasonable

inferences in that party’s favor.” Wishkin v. Potter, 476 F.3d 180, 184 (3d Cir. 2007). The party

opposing summary judgment must, however, identify evidence that supports each element on

which it has the burden of proof. Celotex Corp., 477 U.S. at 322.

IV.        DISCUSSION

       Plaintiff asserts that defendants terminated him because he is a male in violation of Title

VII and the PHRA. See Pl. Mem. Opp. 4. Defendants maintain that plaintiff was fired for poor

performance and rude behavior toward management, co-workers, and customers. Defs. Mem.

Mot. Summ. J. 2–3.

       Under Title VII and the PHRA, it is unlawful for an employer to “discharge any

individual” on the basis of sex. See 42 U.S.C. § 2000e-2(a)(1); Dici v. Pennsylvania, 91 F.3d

542, 552 (3d Cir. 1996) (“[T]he PHRA is applied in accordance with Title VII.”). When there is

no direct evidence of discrimination, as in this case, courts apply the burden-shifting framework

articulated in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). Under this framework,

plaintiff has the initial burden of establishing a prima facie case of discrimination. See

McDonnell Douglas, 411 U.S. at 802. If plaintiff succeeds, the burden shifts to the employer,



                                                  4
who must articulate “some legitimate, nondiscriminatory reason” for the adverse employment

action. Id. Then, the burden shifts back to plaintiff to prove that the employer’s proffered

reasons are a pretext for discrimination. Id. at 804. The “plaintiff at all times bears the ‘ultimate

burden of persuasion.’” See St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 511 (1993).

       Defendants argue plaintiff has not met his burden of proof at the prima facie or pretext

stages. See Defs. Mem. Mot. Summ. J. 11, 15. For the reasons that follow, the Court grants

Defendants’ Motion for Summary Judgment.

       A. Prima Facie Case

       To establish a prima facie case of sex discrimination, plaintiff must show that (1) he was

a “member of a protected class”; (2) he was “qualified for the position”; (3) he “suffered an

adverse employment action”; and (4) “members of the opposite sex were treated more favorably”

or “the adverse employment action ‘occurred under circumstances that could give rise to an

inference of intentional discrimination.’” See Burton v. Teleflex, Inc., 707 F.3d 417, 426 (3d Cir.

2013) (quoting Makky v. Chertoff, 541 F.3d 205, 214 (3d Cir. 2008)). Plaintiff must prove these

elements by a preponderance of the evidence. Tex. Dep’t of Cmty. Affairs v. Burdine, 450 U.S.

248, 252–53 (1981). “If a plaintiff fails to raise a genuine dispute of material fact as to any of

the elements of the prima facie case, she has not met her initial burden, and summary judgment

is properly granted for the defendant.” See Burton, 707 F.3d at 426.

       Defendants concede “for the purposes of [their] motion” that the first three elements of

plaintiff’s prima facie case are met. Defs. Mem. Mot. Summ. J. 12. The Court thus turns to the

fourth element: whether “members of the opposite sex were treated more favorably” or “the

adverse employment action ‘occurred under circumstances that could give rise to an inference of

intentional discrimination.’” See Burton, 707 F.3d at 426 (quoting Makky, 541 F.3d at 214)).

Plaintiff has produced no evidence that he was treated differently than similarly situated female
                                                  5
employees, so to survive summary judgment, plaintiff must adduce evidence that his termination

occurred under circumstances giving rise to an inference of intentional discrimination. See id.

Defendants argue that plaintiff has failed to do so. See Defs. Mem. Mot. Summ. J. 12.

         Plaintiff argues that he has met his burden. Pl. Mem. Opp. 6. Specifically, he asserts that

he was replaced by a female bartender, Marshall, and that this gives rise to an inference of sex

discrimination.3 Id. Furthermore, he maintains that interviewers at Nebrasa and Bar Louie told

plaintiff that Tonelli’s informed them it was “going with a new format” and “didn’t want men

behind the bar anymore.” See id.; Pl. Dep. 50:2–8.

         Defendants contend that plaintiff could not have been “replaced” by Marshall because

she already worked there as a bartender at the time he was terminated. Defs. Mem. Mot. Summ.

J. 5, 13. Defendants further argue that even if Marshall took over plaintiff’s shifts, that would

not be sufficient evidence of sex discrimination. See id. at 13.

         The Court concludes that plaintiff has failed to establish a prima facie case of sex

discrimination. Plaintiff’s evidence that Marshall took over his shifts is weak, stemming from a

single text from Marshall that he received one week after his termination and was unable to

produce. See Pl. Dep. 46:17–47:9. Even if Marshall did take over plaintiff’s shifts, this does not

mean that she replaced him, much less give rise to an inference of sex discrimination. Indeed,

plaintiff testified that he and Marshall were the two “primary” bartenders at the time he was

terminated. See id. at 70:24–71:2. Plaintiff further testified that he did not know whether he was

replaced by anyone or whether his shifts were “absorbed by the existing workforce.” Id. at

113:20–24, 114:18–24. Moreover, plaintiff admitted he “had never been treated less favorably


3
  Earlier in the proceedings, plaintiff alleged that his former manager, Alison Rocks, replaced him. See Defs. SOF
¶ 45; Pl. Dep. 78:22–80:7. However, plaintiff admitted in his deposition that he had no “information . . . of any
kind” that supported that allegation, and he does not argue that Rocks replaced him in his response in opposition to
defendants’ pending Motion. See Pl. Dep. 80:20–81:3.

                                                          6
as a man” at Tonelli’s prior to his termination. See id. at 107:19–24. At best, plaintiff has shown

that a female bartender employed at Tonelli’s took over his shifts immediately after his

termination until defendants could find a permanent replacement—not that plaintiff was

terminated for being a man.

       Plaintiff’s uncorroborated testimony that interviewers at two bars told him that an

unidentified Tonelli’s employee said Tonelli’s “didn’t want men behind the bar anymore” is also

insufficient to meet plaintiff’s burden. See id. at 50:2–8. At the outset, the Court notes that this

statement is hearsay which would be inadmissible at trial unless the declarants are called as

witnesses. Nevertheless, assuming arguendo that plaintiff’s statement is admissible in evidence,

it is insufficient to give rise to an inference of sex discrimination. See McLaughlin v. Diamond

State Port Corp., No. 03-617, 2004 WL 3059543, at *11 (D. Del. Dec. 30, 2004) (concluding

plaintiff’s uncorroborated allegation that a supervisor stated “women should be at home having

men pay their bills,” without more evidence, was insufficient to establish prima facie case).

       Furthermore, numerous facts counsel against an inference of discrimination. Plaintiff

wrote “insubordination” as the reason for his termination on his unemployment benefits

application—the same reason defendants proffer for his termination. See Pl. Dep. 25:5–6; Defs.

SOF ¶ 1. His only explanation for why he wrote “insubordination” was, “I had nothing to put

down. I had to put something down.” See Pl. Dep. 25:6–7. Defendants also provide evidence,

in the form of affidavits and payroll records, that another man, Lineberger, was ultimately

promoted and trained to become a bartender and take over plaintiff’s shifts. See Defs. Mem.

Mot. Summ. J. 6; Defs. Mot., Ex. B., Payroll Records; Marshall Aff. ¶ 7; Randa Aff. ¶ 10;

Barksdale Aff. ¶ 7.




                                                  7
        Based on this record, no reasonable jury could find in plaintiff’s favor.4 Thus, plaintiff

has not met his burden of establishing a prima facie case of sex discrimination.

        B. Pretext

        Furthermore, even if plaintiff met his burden at the prima facie stage, which the Court

concludes he has not, plaintiff would fail at the pretext stage. To show pretext, “the plaintiff

must point to some evidence, direct or circumstantial, from which a factfinder could reasonably

either (1) disbelieve the employer’s articulated legitimate reasons; or (2) believe that an

invidious discriminatory reason was more likely than not a motivating or determinative cause of

the employer’s action.” Fuentes v. Perskie, 32 F.3d 759, 764 (3d Cir. 1994).

        Defendants argue plaintiff has not presented evidence from which a jury could reasonably

conclude that its proffered reason for terminating plaintiff was pretextual. Defs. Mem. Mot.

Summ. J. 15. Specifically, defendants assert that plaintiff was terminated because of a “bad

attitude and poor performance,” including being “rude and difficult with management, co-

workers and customers.” Id. at J. 2–3. Defendants contend that plaintiff’s behavior culminated

in a “final incident of rude behavior” to the general manager on his last day of work. Id. at 3, 14.

        First, plaintiff presents no evidence from which a factfinder could disbelieve defendants’

proffered reason for his termination. That plaintiff “enjoyed three years of employment” with

defendants and “never had any serious discipline requiring memorialization” prior to his

termination does not refute defendants’ averment that plaintiff was rude to customers and

insubordinate on the day of his termination. See Pl. Resp. 7. Furthermore, that General Manager

Barksdale’s voicemail only stated that defendants were “going in a different direction,” does not


4
  Defendants argue that plaintiff testimony that, during his employment, several male bartenders left Tonelli’s and
were replaced by female bartenders is insufficient to support an inference of sex discrimination. See Defs. Mem.
Mot. Summ. J. 13; Pl. Dep. 41:22–42:1. Plaintiff does not raise that argument in his response to defendants’ Motion
for Summary Judgment, so the Court need not address it.

                                                         8
render defendants’ explanation a post hoc reason, as plaintiff avers. See id. In contrast,

substantiating defendants’ proffered explanation is the fact that plaintiff himself wrote

“insubordination” as the reason for his termination on his unemployment benefits application.

See Defs. SOF ¶ 1; Pl. Dep. 25:5–6.

       Second, for the same reasons, stated supra, that plaintiff’s evidence is insufficient to give

rise to an inference of discrimination at the prima facie stage, plaintiff’s evidence fails to support

the argument that “an invidious discriminatory reason was more likely than not a motivating or

determinative cause of the employer’s action.” See Fuentes, 32 F.3d at 764. No reasonable jury

could conclude, based on this record, that defendant’s articulated reason for plaintiff’s

termination was pretextual.

       For these reasons, the Court concludes that plaintiff has failed to adduce sufficient

evidence to support his Title VII and PHRA claims. The Court thus grants Defendants’ Motion

for Summary Judgment and enters judgment in favor of defendants Tonelli’s Pizza Pub and

Randa Enterprises, Inc., and against plaintiff, Michael Goodrich.

 V.        CONCLUSION

       For the foregoing reasons, Defendants’ Motion for Summary Judgment is granted.

Judgment is entered in favor of defendants and against plaintiff. An appropriate Order follows.




                                                  9
